oic, izifirs"      Case 3:20-cv-00538-ECM-SRW Document 1 Filed 07/29/20 Page 1 of 7



                     IN THE UNITED-STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                                    RFCEiVED
          LEAF CAPITAL FUNDING,LLC              )
                                  1016 JUL 29  A)11: 13
                        Plaintifc1c..Y.IR P. t      CLK
                                                                          3:20−cv−538
          v.                                                   Case No.
                                                     )
          TUSKEGEE UNIVERSITY,                       )
                       Defendant.                    )

                                              COMPLAINT

                   Plaintiff LEAF Capital Funding, LLC ("LEAF" or "Plaintiff'), by and

          through its undersigned counsel, files this Complaint against Defendant Tuskegee

          University ("Tuskegee" or `Defendanr)and states as follows:

                                                  Parties

                   1.      LEAF is a limited liability company under the laws of the State of

          Delaware, with one member, Leaf Commercial Capital, Inc., a corporation formed

          and existing under the laws of the State of Delaware. LEAF's principal place of

          business is located in Philadelphia, PA. LEAF has registered as a foreign

          corporation to do business in the State of Alabama.

                   2.      Tuskegee is a private institution of higher learning located in

          Tuskegee, Alabama, with its place of business in Macon County, Alabama.

                                          Jurisdiction and Venue

                   3.      This Court has jurisdiction over this case pursuant to 28 U.S.C. §




          4832-0793-1842
         Case 3:20-cv-00538-ECM-SRW Document 1 Filed 07/29/20 Page 2 of 7



1332. There is diversity between the parties and the amount in controversy exceeds

$75,000.

         4.      Venue is proper in this judicial district pursuant to 28 U.S.C. §

1391(a).

                                           Facts

         5.      Plaintiff incorporates the allegations of the preceding paragraphs as if

set forth fully herein.

         6.      LEAF finances and leases equipment and software from vendors to

businesses across the United States. In particular, LEAF does this by lending filnds

for the acquisition ofthe equipment and software.

         7.      Berney Office Solutions ("Berney") is a Xerox Company that is a

vendor of, among other things, software.

         8.      Tuskegee sought to lease and eventually purchase DocuWare Cloud

Base Enterprise II software (the "cloud software) from LEAF. Berney sold the

software to LEAF, which then supplied it to Tuskegee.

         9.      LEAF paid Berney $93,906.87 for the cloud software that it would

supply to Tuskegee under the written, non-cancellable lease agreement between

LEAF and Tuskegee. A true and correct copy of the payment confirmation is

attached hereto as Exhibit A."

         10.     Tuskegee's Chief Operating Officer Dr. Charles Smith was the


                                             2

4832-0793-1842
        Case 3:20-cv-00538-ECM-SRW Document 1 Filed 07/29/20 Page 3 of 7



representative of Tuskegee who represented it throughout Tuskegee's efforts to

contract for a software lease.

         11.     Dr. Smith dealt directly with Berney in contracting for the cloud

software. Since Tuskegee did not want to pay a lump sum for the cloud software, it

contracted with LEAF to provide financing. At no time did Dr. Smith or any

representative of Tuskegee disclose that its COO would not have authority to enter

into this kind of contract and LEAF had an objectively reasonable basis for

believing that Tuskegee's COO had the authority he appeared to have throughout

the negotiating and contracting process.

         12.     During all the events that took place in negotiating and reaching an

agreement, Dr. Smith continued to represent Tuskegee, including executing on its

behalf the written, non-cancellable lease agreement (the "Lease). A true and

correct copy ofthe Lease is attached hereto as Exhibit B.

         13.     Based upon his title and his activities in the negotiations, LEAF

reasonably believed that Dr. Smith had full contracting authority and had entered

into contracts and leases on behalf of Tuskegee as COO.

         14.     On or about April 10, 2019, Tuskegee accepted delivery of the leased

equipment pursuant to the Lease. A true and correct copy of the Delivery and

Acceptance Certificate is attached hereto as Exhibit"C." No indication was given

that Dr. Smith lacked authority or that Tuskegee would refuse to pay under the


                                            3
4832-0793-1842
         Case 3:20-cv-00538-ECM-SRW Document 1 Filed 07/29/20 Page 4 of 7



Lease.

          15.    Pursuant to the Lease, Tuskegee was obligated to remit monthly

payments of $3,009 to LEAF each month for 36 consecutive months, for a total

cost of$108,324.

          16.    Due to an increase in the upfront tax, the monthly payments were

increased from $3,009 to $3,309 pursuant to an addendum to the Lease dated April

26, 2019. LEAF emailed Tuskegee a letter confirming this amendrnent. A true and

correct copy of the letter is attached hereto as Exhibit"D."

          17.    On or about April 26, 2019, Dr. Smith signed the addendum. A true

and correct copy of the letter is attached hereto as Exhibit "E." No indication was

given that Dr. Smith lacked authority or that Tuskegee would repudiate the Lease.

         18.     Tuskegee's first payment to LEAF was due May 25, 2019.

         19.     Tuskegee never paid LEAF.

         20.     Events of default have occurred and are continuing under the Lease,

including without limitation, Tuskegee's failure to pay all amounts due plus taxes

and interest.

         21.     As of April 29, 2020, Tuskegee owes LEAF $39,718.80 in past due

payments and $77,035.96 in remaining payments, plus the current late charges of

$4,422.00. These figures do not account for taxes or interest.

         22.     Tuskegee is obligated to pay LEAF all costs it incurs in enforcing its


                                            4
4832-0793-1842
        Case 3:20-cv-00538-ECM-SRW Document 1 Filed 07/29/20 Page 5 of 7



rights in collecting the outstanding indebtedness under the Lease, including but not

limited to attorneys' fees, costs of collection, and court costs.

                             COUNT I — BREACH OF CONTRACT

         23.     LEAF incorporates by reference the allegations set forth above as if

set forth fiilly herein.

         24.     LEAF and Tuskegee entered into a valid and binding contract in the

form ofthe Lease.

         25.     LEAF fulfilled its contractual obligations owed to Tuskegee..

         26.     Tuskegee breached the Lease and addendum to the Lease with LEAF

by failing to timely pay any amounts due thereunder.

         27.     As a direct and proximate result of the breach, LEAF has been

damaged.

         28.     Under the Lease, Tuskegee agreed to pay interest of 1.5% per month

if payrnent is not received within thirty days. Tuskegee also agreed to pay a late

charge of 10% ofthe amount past due.

         29.     The Lease also permits LEAF to recover the attorneys' fees it incurs

in this collection action.

         30.     Accordingly, LEAF demands judgment against Tuskegee for breach

of contract under the Lease and Lease addendum, in an amount not less than

$121,314.26.


                                            5

4832-0793-1842
         Case 3:20-cv-00538-ECM-SRW Document 1 Filed 07/29/20 Page 6 of 7



         WHEREFORE,LEAF hereby demands judgment against Tuskegee for an

aware of actual and compensatory damages, pre-judgment and post-judgment

interest, without limitation, and all attorneys' fees and court costs incurred by

LEAF in enforcing its rights, and all other legal and equitable relief the Court

deems proper and just.


                                      Respectfully Submitted,




                                       AT CLOTFELTER
                                      DAISY KARLSON
                                      Attorneys for LEAF Capital Funding, LLC



OF COUNSEL:

BAKER,DONELSON,BEARMAN,
CALDWELL & BERKOWITZ,PC
420 20th Street North
1400 Shipt Tower
Birmingham, Alabarna 35203
Telephone 205.250.8315
pclotfelter@bakerdonelson.com
dkarlson@bakerdonelson.com




                                        6
4832-0793-1842
         Case 3:20-cv-00538-ECM-SRW Document 1 Filed 07/29/20 Page 7 of 7



DEFENDANT TO BE SERVED VIA CERTIFIED MAIL AS FOLLOWS:

Tuskegee University
c/o Patrick W. Mardis
1200 W. Montgomery Road,516 University Avenue
Tuskegee, AL 36088




                                       7
4832-0793-1842
